               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

  DONALD L. MCELRATH,

                         Petitioner,                  Case No. 20-CV-195-JPS
  v.

  LAURA P. SETTE,

                         Respondent.
                                                                     ORDER

       On February 7, 2020, Petitioner, currently incarcerated at the

Milwaukee Secure Detention Facility, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, ostensibly to claim that a state court

conviction and sentence were imposed upon him in violation of the

Constitution. (Docket #1). As an initial matter, the Court must screen the

petition under Rule 4 of the Rules Governing Section 2254 Proceedings,

which requires the Court to promptly examine the petition and dismiss it

“[i]f it plainly appears from the motion, any attached exhibits, and the

record of prior proceedings that the petitioner is not entitled to relief.”

       There are numerous problems with the petition, but the Court need

only discuss two to explain why dismissal of the case is appropriate. First,

the petition is so confused and incoherent that it is impossible to determine

what Petitioner’s crime was and the course of his state court proceedings.

The Court surmises that Petitioner may be currently incarcerated for

probation violations. The petition does not explain what those violations

were or when a judgment of conviction was issued, if ever. Without this

information, the Court cannot find that Petitioner has stated any viable

claims for relief, as Section 2254(a) only permits a prisoner to challenge “the
judgment of a State court[.]” Further, the petition is also unclear about

whether any such judgment was appealed through the Wisconsin Court of

Appeals and Supreme Court. If Petitioner failed to exhaust these avenues

for appeal, the Court could likewise not hear his case. Dressler v.

McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001).

       Second, some or all of the petition’s claims for relief are not in the

nature of habeas corpus. They do not appear to challenge the fact or

duration of Petitioner’s confinement, but instead complain of food

problems in the institution and “torture” by use of an electromagnetic

machine. These are claims for violations of Petitioner’s constitutional rights

independent of the validity of Petitioner’s criminal conviction. Petitioner

also fails to actually request habeas-type relief. Rather, he wants money

damages and for the Court to charge the defendants with criminal conduct.

Assuming that Petitioner merely forgot to request habeas relief, the Court

notes that a claim for damages cannot be brought alongside such a request.

Section 2254 is the exclusive vehicle for habeas relief, and 42 U.S.C. § 1983

is the method by which claims for violations of constitutional rights may be

brought in federal court. These actions have “different conditions, different

defendants (or respondents), and different consequences on either success

or an adverse outcome.” Lacy v. Indiana, 564 F. App’x 844, 845 (7th Cir. 2014).

       In light of the foregoing, the Court will dismiss this action without

prejudice. Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree


                                 Page 2 of 3
that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). No reasonable jurists could debate whether this Court’s

assessment of the petition was correct. As a consequence, the Court is

compelled to deny a certificate of appealability as to this petition.

       Accordingly,

       IT IS ORDERED that the petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Docket #1) be and the same is hereby

DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice; and

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 12th day of March, 2020.

                                   BY THE COURT:



                                   ___________________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
